DETAILED ACTION
This Action is responsive to the Application filed on 7/28/2021. Claims 1-20 are pending claims.  Claims 1 and 11 are written in independent form.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kumarasamy et al. (U.S. Pre-Grant Publication No. 2014/0046900, hereinafter referred to by Kumarasamy).

Regarding Claim 1:
Kumarasamy teaches a method comprising: by a first computing device that comprises one or more hardware processors:
generating a pseudo-disk on the first computing device,

Kumarasamy teaches “instantiating the pseudo device 234 can comprise writing the device file or special file” where “the device interface 234 in some embodiments allows operating system components such as the file system drivers 232 to mount the secondary copy 220 of the file system, e.g., through the use of standard input/output system calls” (Para. [0281]).
Kumarasamy further teaches “offloading certain responsibilities from the client computing devices 102 to intermediary components such as the media agent(s) 144 [residing on secondary storage computing device(s) 106] can provide a number of benefits including improved client computing device 102 operation, faster secondary copy operation performance, and enhanced scalability” (Para. [0135]) thereby teaching offloading responsibilities such as where the pseudo device resides between the client computing device(s) 102 and secondary storage computing device(s) 106.
wherein the pseudo-disk comprises:
(i) a first data structure for storing data recalled from a secondary copy, and
Kumarasamy teaches “the file system driver 232 request certain file system blocks from the pseudo device 234, and the data agent 295 pulls the requested blocks from the secondary storage 215” where “the pseudo device 234 can also maintain a cache of previously retrieved blocks” (Para. [0281]) thereby teaching a data structure for storing data recalled from the secondary copy.
(ii) a second data structure for storing data written by a second application,
Kumarasamy teaches “the file system driver 232 request certain file system blocks from the pseudo device 234, and the data agent 295 pulls the requested blocks from the secondary storage 215” where “the pseudo device 234 can also maintain a cache of previously retrieved blocks” (Para. [0281]) thereby teaching a data structure for storing data that was written by the application.
wherein the secondary copy resides in a storage device that is communicatively coupled to the first computing device, and
Kumarasamy teaches “the client computing devices 102 include one or more virtual machine(s) running on a virtual machine host computing device operated by the organization” (Para. [0053]) where the client computing device(s) 102 comprise multiple applications 110 (Figure 1C) thereby teaching the secondary storage computing device in communication over a network with a host computing device that hosts a second application.
wherein the secondary copy is a block-level point-in-time backup copy of primary data of a first application on a client computing device, which is distinct from the first computing device;
Kumarasamy teaches "multiple secondary copies 116 of a particular data object or metadata, each representing the state of the data object in primary data 112 at a particular point in time" (Para. [0080]) where the secondary copies are block level secondary copies (Para. [0021]) thereby teaching the secondary copy is a block-level point-in-time backup of primary data.  Kumarasamy further teaches the primary data 112 in relation to first applications 110 that operate on client computing device(s) 102 (Fig. 1C).
associating the pseudo-disk with the secondary copy;
Kumarasamy teaches “instantiating the pseudo device 234 can comprise writing the device file or special file” where “the device interface 234 in some embodiments allows operating system components such as the file system drivers 232 to mount the secondary copy 220 of the file system, e.g., through the use of standard input/output system calls” (Para. [0281]) thereby teaching associating the pseudo-disk with the mounted secondary copy.
exposing the pseudo-disk as a Small Computer System Interface (SCSI) block storage device to a second computing device,
Kumarasamy teaches “the client computing devices 102 and other components in the information management system 100 can be connected to one another via one or more communication pathways 114” where “the communication pathways 114 can include one or more networks or other connection types including…a Fibre Channel connection [and] a Small Computer System Interface (SCSI) connection” (Para. [0057]).
wherein the second computing device comprises one or more hardware processors and executes the second application, which issues read requests and write commands to the SCSI block storage device;
Kumarasamy teaches "the psuedo device 234 can expose all or substantially all of the bytes included in the file system at the time of the secondary copy 220 (e.g., backup)” where “the destination client 285 that generated the file system data contained in the secondary copy 220 (which may be referred to as the “source client” thereby teaching the client executing application(s) on a hosting computing device, that is both the source and destination client, using the bytes included in the file system at the time of the secondary copy 220 exposed by the pseudo device 234.
Kumarasamy teaches read requests by teaching “the pseudo device driver 234 receives the read requests…and checks its cache to determine whether or not the requested block is already stored in the cache” (Para. [0286]). Kumarasamy teaches write requests performed by the application by “the client computing devices 102 access or receive primary data 112 and communicate the data, e.g., over the communication pathways 114, for storage in the secondary storage device(s) 108” (Para. [0076]) where “a secondary copy 116 can comprise a separate stored copy of application data that is derived from one or more earlier created, stored copies (e.g., derived from primary data 112 or another secondary copy 116)" (Para. [0077]).

based on determining that a data blocks specified in a first read request issued by the second application can be found in the second data structure, serving the first read request therefrom without causing the secondary copy to be restored in its entirety from the storage device;
Kumarasamy teaches “the file system driver 232 request certain file system blocks from the pseudo device 234, and the data agent 295 pulls the requested blocks from the secondary storage 215” where “the pseudo device 234 can also maintain a cache of previously retrieved blocks” (Para. [0281]) thereby teaching a data structure for storing data that was written by the application.  Kumarasamy teaches retrieving the cached write data by teaching “the pseudo device 234 can also maintain a cache of previously retrieved blocks…thus, in some cases, where there is a cache hit, certain block requests from the file system driver 232 are not actually forwarded to the data agent 295, but are instead forwarded from the cache of the pseudo device 234 to the file system driver 232” (Para. [0281])
based on determining that a data block specified in a second read request issued by the second application cannot be found in the second data structure and can be found in the first data structure, serving the second read request from the first data structure without causing the secondary copy to be restored in its entirety from the storage device;
Kumarasamy teaches “the file system driver 232 request certain file system blocks from the pseudo device 234, and the data agent 295 pulls the requested blocks from the secondary storage 215” where “the pseudo device 234 can also maintain a cache of previously retrieved blocks” (Para. [0281]) thereby teaching a data structure for storing data recalled from the secondary copy.
Kumarasamy further teaches using "a standard I/O system call to request the mounted files" and requesting "any missing blocks for the requested files from the pseudo device 234 which either (1) satisfies the request from its cache or (2) for requests which do not produce a cache-hit, forwards...for delivery to the media agent 205” to retrieve the requested data from the secondary copy stored in the secondary storage device (Para. [0288]).
Kumarasamy teaches “the file system driver 232 request certain file system blocks from the pseudo device 234, and the data agent 295 pulls the requested blocks from the secondary storage 215” where “the pseudo device 234 can also maintain a cache of previously retrieved blocks” (Para. [0281]) thereby teaching a data structure for storing data recalled from the secondary copy.
based on determining that a data block specified in a third read request issued by the second application cannot be found in the first data structure or in the second data structure, restoring the data block specified in the third read request from the secondary copy into the first data structure and serving the third read request from the first data structure without causing the secondary copy to be restored in its entirety from the storage device; and
Kumarasamy teaches using "a standard I/O system call to request the mounted files" and requesting "any missing blocks for the requested files from the pseudo device 234 which either (1) satisfies the request from its cache or (2) for requests which do not produce a cache-hit, forwards...for delivery to the media agent 205” to retrieve the requested data from the secondary copy stored in the secondary storage device (Para. [0288]).
responding to write commands issued by the second application by storing data blocks written to the second application into the second data structure of the pseudo-disk.
Kumarasamy teaches write requests performed by the application by “the client computing devices 102 access or receive primary data 112 and communicate the data, e.g., over the communication pathways 114, for storage in the secondary storage device(s) 108” (Para. [0076]) where “a secondary copy 116 can comprise a separate stored copy of application data that is derived from one or more earlier created, stored copies (e.g., derived from primary data 112 or another secondary copy 116)" (Para. [0077]).


Regarding Claim 2:
Kumarasamy further teaches:
wherein the first computing device executes a pseudo-disk driver that performs the generating of the pseudo-disk.
Kumarasamy teaches “instantiating the pseudo device 234 can comprise writing the device file or special file” where “the device interface 234 in some embodiments allows operating system components such as the file system drivers 232 to mount the secondary copy 220 of the file system, e.g., through the use of standard input/output system calls” (Para. [0281]).
Kumarasamy further teaches “offloading certain responsibilities from the client computing devices 102 to intermediary components such as the media agent(s) 144 [residing on secondary storage computing device(s) 106] can provide a number of benefits including improved client computing device 102 operation, faster secondary copy operation performance, and enhanced scalability” (Para. [0135]) thereby teaching offloading responsibilities such as where the pseudo device resides between the client computing device(s) 102 and secondary storage computing device(s) 106.


Regarding Claim 3:
Kumarasamy further teaches:
wherein the first computing device executes a media agent that performs the exposing of the pseudo-disk as the SCSI block storage device.
Kumarasamy teaches “the client computing devices 102 and other components in the information management system 100 can be connected to one another via one or more communication pathways 114” where “the communication pathways 114 can include one or more networks or other connection types including…a Fibre Channel connection [and] a Small Computer System Interface (SCSI) connection” (Para. [0057]).

Regarding Claim 4:
Kumarasamy further teaches:
wherein the first computing device executes a pseudo-disk driver that determines whether a data block in a read request issued by the second application can be found in one or more of: the first data structure and the second data structure of the pseudo-disk.
Kumarasamy teaches using "a standard I/O system call to request the mounted files" and requesting "any missing blocks for the requested files from the pseudo device 234 which either (1) satisfies the request from its cache or (2) for requests which do not produce a cache-hit, forwards...for delivery to the media agent 205” to retrieve the requested data from the secondary copy stored in the secondary storage device (Para. [0288]).


Regarding Claim 5:
Kumarasamy further teaches:
wherein the first computing device executes a pseudo-disk driver and a media agent, and
Kumarasamy teaches the secondary storage computing device(s) 106 hosting media agent(s) 114 (Fig. 1C) where "each media agent 144 may maintain an associated media agent database 152" (Para. [0141]) and an operating system comprising file system driver(s) for instantiating a pseudo device (Para. [0272]).
Kumarasamy further teaches “offloading certain responsibilities from the client computing devices 102 to intermediary components such as the media agent(s) 144 [residing on secondary storage computing device(s) 106] can provide a number of benefits including improved client computing device 102 operation, faster secondary copy operation performance, and enhanced scalability” (Para. [0135]) thereby teaching offloading responsibilities such as where the pseudo device resides between the client computing device(s) 102 and secondary storage computing device(s) 106.
wherein the pseudo-disk driver initiates a request to the media agent to restore the data block specified in the third read request from the secondary copy and stores the restored data block into the first data structure of the pseudo-disk.
Kumarasamy teaches “the pseudo device 234 can also maintain a cache of previously retrieved blocks…thus, in some cases, where there is a cache hit, certain block requests from the file system driver 232 are not actually forwarded to the data agent 295, but are instead forwarded from the cache of the pseudo device 234 to the file system driver 232” (Para. [0281]) thereby teaching using the pseudo-disk, including its cached data structures of certain blocks of the secondary copy, without restoring the secondary copy in its entirety.

Regarding Claim 6:
Kumarasamy further teaches:
wherein the first computing device executes a pseudo-disk driver that responds to the write command issued by the second application by storing data blocks written by the second application into the second data structure of the pseudo-disk.
Kumarasamy teaches “instantiating the pseudo device 234 can comprise writing the device file or special file” where “the device interface 234 in some embodiments allows operating system components such as the file system drivers 232 to mount the secondary copy 220 of the file system, e.g., through the use of standard input/output system calls” (Para. [0281]).
Kumarasamy further teaches “offloading certain responsibilities from the client computing devices 102 to intermediary components such as the media agent(s) 144 [residing on secondary storage computing device(s) 106] can provide a number of benefits including improved client computing device 102 operation, faster secondary copy operation performance, and enhanced scalability” (Para. [0135]) thereby teaching offloading responsibilities such as where the pseudo device resides between the client computing device(s) 102 and secondary storage computing device(s) 106.
Kumarasamy teaches “the file system driver 232 request certain file system blocks from the pseudo device 234, and the data agent 295 pulls the requested blocks from the secondary storage 215” where “the pseudo device 234 can also maintain a cache of previously retrieved blocks” (Para. [0281]) thereby teaching a data structure for storing data that was written by the application.

Regarding Claim 7:
Kumarasamy further teaches:
by the second computing device, using the secondary copy for executing the second application without causing the secondary copy to be restored in its entirety from the storage device; and
Kumarasamy teaches “the pseudo device 234 can also maintain a cache of previously retrieved blocks…thus, in some cases, where there is a cache hit, certain block requests from the file system driver 232 are not actually forwarded to the data agent 295, but are instead forwarded from the cache of the pseudo device 234 to the file system driver 232” (Para. [0281]) thereby teaching using the pseudo-disk and only certain blocks requested without restoring the secondary copy in its entirety.
wherein the second computing device is distinct from the client computing device that executes the first application.
Kumarasamy teaches “each client computing device 102 may have one or more applications 110 (e.g., software applications) executing therein which generate and manipulate the data that is to be protected from loss" (Para. [0054]) where the application(s) 110 reside on client computing device(s) 102 (Fig. 1A), “the client computing devices include one or more virtual machine(s) running on a virtual machine host computing device” (Para. [0053]) and “the applications 110 generally facilitate the operations of an organization…and can include, without limitation, mail server applications…file server applications, mail client applications…database applications…word processing applications…spreadsheet applications, financial applications, presentation applications, browser applications, mobile applications, entertainment applications, and so on” (Para. [0055]).  Therefore Kumarasamy teaches applications executing on host computing device(s) separate from each other including separate from the client computing device comprising the first application.


Regarding Claim 8:
Kumarasamy further teaches:
wherein the first computing device executes a pseudo-disk driver and a media agent, and
Kumarasamy teaches the secondary storage computing device(s) 106 hosting media agent(s) 114 (Fig. 1C) where "each media agent 144 may maintain an associated media agent database 152" (Para. [0141]) and an operating system comprising file system driver(s) for instantiating a pseudo device (Para. [0272]).
Kumarasamy further teaches “offloading certain responsibilities from the client computing devices 102 to intermediary components such as the media agent(s) 144 [residing on secondary storage computing device(s) 106] can provide a number of benefits including improved client computing device 102 operation, faster secondary copy operation performance, and enhanced scalability” (Para. [0135]) thereby teaching offloading responsibilities such as where the pseudo device resides between the client computing device(s) 102 and secondary storage computing device(s) 106.
wherein the media agent provides information to the pseudo-disk driver about a backup job that generated the secondary copy, and
Kumarasamy teaches "each media agent 144 may maintain an associated media agent database 152" (Para. [0141]) and "the media agent database 152 can include, among other things, an index 153 including data generated during secondary copy operations and other storage information management operations” (Para. [0142]).  Kumarasamy further teaches “for each secondary copy 116, the index 153 may include metadata such as a list of the data objects…a path to the secondary copy 116, on the corresponding secondary storage device 108, location information indicating where the data objects are stored on the secondary storage device 108, when the data objects were created or modified, etc.” (Para. [0143]).
Therefore, Kumarasamy teaches the media agent comprising information about a backup job that generated or modified the secondary copy on secondary storage device 108.
wherein the pseudo-disk is associated with the backup job.
Kumarasamy teaches “instantiating the pseudo device 234 can comprise writing the device file or special file” where “the device interface 234 in some embodiments allows operating system components such as the file system drivers 232 to mount the secondary copy 220 of the file system, e.g., through the use of standard input/output system calls” (Para. [0281]) thereby teaching associating the pseudo-disk with the mounted secondary copy of a backup job.

Regarding Claim 9:
Kumarasamy further teaches:
wherein the second application uses the first data structure and the second data structure of the pseudo-disk to obtain data blocks as-needed without causing the secondary copy to be restored in its entirety from the storage device.
Kumarasamy teaches “the pseudo device 234 can also maintain a cache of previously retrieved blocks…thus, in some cases, where there is a cache hit, certain block requests from the file system driver 232 are not actually forwarded to the data agent 295, but are instead forwarded from the cache of the pseudo device 234 to the file system driver 232” (Para. [0281]) thereby teaching using the pseudo-disk, including its cached data structures of certain blocks of the secondary copy, without restoring the secondary copy in its entirety.

Regarding Claim 10:
wherein a communicative connection between the first computing device and the second computing device uses a protocol for carrying a SCSI message set at least one of:
internet Small Computer System Interface (iSCSI) and
Kumarasamy teaches “the client computing devices 102 and other components in the information management system 100 can be connected to one another via one or more communication pathways 114” where “the communication pathways 114 can include one or more networks or other connection types including…the internet…a Fibre Channel connection [and] a Small Computer System Interface (SCSI) connection” (Para. [0057]) thereby teaching internet small computer system interface allowing the Small Computer System Interface to be the internet.
Fibre Channel (FC).
Kumarasamy teaches “the client computing devices 102 and other components in the information management system 100 can be connected to one another via one or more communication pathways 114” where “the communication pathways 114 can include one or more networks or other connection types including…the internet…a Fibre Channel connection [and] a Small Computer System Interface (SCSI) connection” (Para. [0057]).


Regarding Claim 11:
All of the limitations herein are similar to some or all of the limitations of Claim 1.

Regarding Claim 12:
All of the limitations herein are similar to some or all of the limitations of Claim 2.

Regarding Claim 13:
All of the limitations herein are similar to some or all of the limitations of Claim 3.

Regarding Claim 14:
All of the limitations herein are similar to some or all of the limitations of Claim 4.

Regarding Claim 15:
All of the limitations herein are similar to some or all of the limitations of Claim 5.

Regarding Claim 16:
All of the limitations herein are similar to some or all of the limitations of Claim 6.

Regarding Claim 17:
All of the limitations herein are similar to some or all of the limitations of Claim 7.

Regarding Claim 18:
All of the limitations herein are similar to some or all of the limitations of Claim 8.

Regarding Claim 19:
All of the limitations herein are similar to some or all of the limitations of Claim 9.

Regarding Claim 20:
All of the limitations herein are similar to some or all of the limitations of Claim 10.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Monckton (U.S. Patent No. 8,099,391) teaches restoring a file where “in some embodiments the full backup and the differential backup may be mounted in a manner consistent with their parent-child relationship such that sectors will be read from the differential backup if they are present there, or otherwise will be read from the full backup. Restoring individual files from an incremental backup may be performed in a similar manner except that more than two backups may be needed for the restoration in cases where there is a chain of several incremental backups leading back to the full backup. In this case, the sectors of the file may be read from the most recent incremental backup in the chain that includes the sectors, or from the full backup if they are not present in any of the incremental backups.” (Col. 10 Lines 31-56).
Bhagi et al. (U.S. Pre-Grant Publication No. 2017/0024152) teaches performing file-level restore operations for block-level data volumes, restoring data from a block-level data volume contained in secondary storage by receiving a request to restore one or more files form the block-level data volume, mounting a virtual GUID partition Table (GPT) disk to the block-level data volume, accessing one or more mount paths established by the virtual GPT disk between the data agent and the block-level data volume, and browsing data from one or more files within the block-level data volume via the established one or more mount paths provided by the virtual GPT disk.
Compton et al. (U.S. Patent No. 7,676,628) teaches providing access to shared storage by a plurality of nodes where at a node of a plurality of nodes, access to a disk array, an application input/output (I/O) operation and whether sufficient space in the disk array has been mapped at the node for the I/O operation are detected.
Bianchi et al. (U.S. Patent No. 6,006,029) teaches emulating a first system disk drive on a second processing system including a second system user level process including first system user and executive tasks issuing disk input/output requests and an emulator level interposed between the second system user level process and a kernel level and includes a pseudo device driver corresponding to the first system disk drive and the kernel level includes a kernel process corresponding to the pseudo device driver and emulating the disk drive.
Lad (U.S. Pre-Grant Publication No. 2010/0076932) teaches a system and method for performing an image level restore of data, the system receives a request to restore a file and transmits the request to an intermediate component used to retrieve a directory file from an image of a secondary copy of a data set, identify a location of the file from the directory file, and provide the location to the requestor.
Erofeev (U.S. Pre-Grant Publication No. 2014/0032495) teaches replicating source data in a continuous data replication environment between a source system and a destination system, including combining write operations to be replayed on the destination storage device and/or avoid replicating temporary files to the destination system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT F MAY whose telephone number is (571)272-3195.  The examiner can normally be reached on Monday-Friday 9:30am to 6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R. F. M./
Examiner, Art Unit 2154
11/5/2022

/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154